SPRAGUE, District Judge,
charged the jury that the plaintiff had claimed and patented a combination, constructed and operating as described in his specification, and to that he was limited; that to constitute an infringement, the defendants must have used the same combination, constructed and operating substantially in the same way; that if they had used only two of the three elements of combination, it was not an infringement Nor was it an infringement if any one or all their elements of combination were constructed and operated substantially different from plaintiff’s. Yet a mere change in form or proportion, or a substitution of mechanical means or equivalents, in any one or all the elements, producing the same result, would not constitute a substantial difference within the meaning of the patent law. Nor would it be a defense, that they had added to the combination, or any element thereof, and made improvements, provided they used plaintiff’s combination, constructed and operating substantially in the same way. Such additions and improvements, though meritorious, gave them no right to appropriate what belonged to another without making compensation. It was for the jury to say, in view of the evidence, under the instructions of the court, and from an inspection of the models before them, whether the defendants’ machine did in fact contain the combination claimed and patented by plaintiff, constructed and operating substantially in the same way.
The jury returned a verdict for the plaintiff, and assessed damages at $1,110, ‘$510 of which was for use of machines, and $000 for counsel fees.